United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0813
Issued: November 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 4, 2019 appellant filed a timely appeal from a December 19, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish right shoulder and
bilateral elbow conditions causally related to the accepted factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On May 24, 2016 appellant, then a 53-year-old workers’ compensation claims examiner,
filed an occupational disease claim (Form CA-2), alleging that she developed bilateral elbow and
right shoulder conditions due to factors of her federal employment. She indicated that she first
became aware of her condition on April 13, 2016 and first realized it was caused or aggravated by
her employment on April 21, 2016. Appellant did not stop work.
In a development letter dated June 6, 2016, OWCP advised appellant of the deficiencies of
her claim and instructed her as to the factual and medical evidence necessary to establish her claim.
It afforded her 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted a June 14, 2016 report from Dr. Robert Strugala, a Boardcertified internist, who indicated that appellant had been evaluated on May 12, 2016 for pain in
both arms, with the most significant pain emanating from her right shoulder. Dr. Strugala asserted
that appellant did not recall any definite trauma, but her symptoms had been present since
April 2016 and she struggled with pain that seemed to begin with activities at work. Appellant
described a nonergonomic work setting where the desk relative to the keyboard was at the wrong
height and as a consequence she had to elevate her arms to type and her arms were not in a resting
position. Dr. Strugala reviewed diagnostic testing from May 2016 and found acromioclavicular
(AC) joint degeneration on the right shoulder. He administered an injection and diagnosed right
shoulder pain, which does seem to be consistent with impingement syndrome. Dr. Strugala opined
that appellant’s condition “seemed to have occurred” with consistently elevating the right shoulder
at work due to her desk setting. He further diagnosed adhesive capsulitis of the right shoulder and
provided work restrictions of no lifting and no overhead activities with the right arm.
By decision dated July 12, 2016, OWCP denied the claim, finding that the medical
evidence of record was insufficient to establish causal relationship between appellant’s diagnosed
condition and the accepted factors of her federal employment.
On July 26, 2016 appellant requested reconsideration and submitted an ergonomic
workstation assessment dated July 5, 2016 finding that her workstation was set up with a single
monitor, a damaged track ball for a mouse, and an aerodynamic, ergonomic-friendly keyboard.
The assessment noted that appellant sat in an upright sitting position at her desk, but many
inconsistencies in her workstation set up caused her to constantly adjust her body position. The
evaluator made recommendations, including a new mouse, placing the keyboard and mouse in a
more neutral position to eliminate the uneven resting of her arms at different heights, and relieving
congestion at the desk to increase her work space.
In a July 21, 2016 report, Dr. Strugala diagnosed right rotator cuff syndrome with
impingement signs and bilateral lateral epicondylitis. On examination, appellant was tender over
2

Docket No. 17-0861 (issued August 13, 2018).

2

the lateral epicondyle of each elbow and had a positive Hawkins’ test for impingement of the right
shoulder. Dr. Strugala opined that appellant’s conditions were work related based on her
description of her workstation, specifically that her desk was at the wrong height relative to the
keyboard and it required her to elevate her arms in an unnatural position to type and was unable to
maintain her arms in a rested position. He opined that this caused the development of the rotator
cuff issues, as well as the lateral epicondylitis in each elbow. Dr. Strugala noted that no other
trauma or unusual activity had occurred.
On September 8, 2016 Dr. Strugala diagnosed bilateral shoulder impingement with
decreased range of motion and left elbow lateral epicondylitis. He noted that appellant felt that
she could continue working if her work schedule was reduced, as she noticed her pain increasing
towards the end of her shift.
In a note dated September 14, 2016, Michelle Knezevic, a registered nurse, diagnosed
bilateral shoulder impingement syndrome and bilateral lateral epicondylitis. She also provided
work restrictions limiting appellant’s work shift to no more than 6 hours and requiring 10-minute
breaks every hour.
By decision dated October 18, 2016, OWCP denied modification of its prior decision,
finding that appellant had not established causal relationship.
On November 10, 2016 appellant requested reconsideration of the October 18, 2016
decision. OWCP did not receive any additional evidence.
By decision dated November 21, 2016, OWCP denied appellant’s request for
reconsideration of the merits of her claim.
On November 26, 2016 appellant again requested reconsideration and submitted reports
dated October 27 and November 17, 2016 from Dr. Strugala who indicated that appellant
continued to struggle with left elbow pain consistent with lateral epicondylitis and right shoulder
pain with rotator cuff syndrome and impingement. Dr. Strugala opined that the repetitive nature
of appellant’s work activities, particularly with the arms positioned in a nonergonomic location,
was the probable cause of her conditions and, therefore, he believed that her symptoms were
“likely” work related. In his November 17, 2016 addendum report, he reiterated his opinion that
based upon his clinical diagnosis and the history provided by appellant, he believed the nature of
appellant’s repetitive work activities, particularly with the arms positioned in a nonergonomic
location, was the cause of her work symptoms.
By decision dated January 26, 2017, OWCP denied modification of its October 18, 2016
decision, finding that the evidence of record was insufficient to establish causal relationship.
Appellant subsequently appealed to the Board on March 10, 2017.
By decision dated August 13, 2018, the Board found that the evidence of record was
insufficient to establish causal relationship between the diagnosed conditions and the accepted
factors of appellant’s federal employment.

3

On November 9, 2018 appellant requested reconsideration and submitted reports dated
October 16 and 25, 2018 from Dr. Steven A. Chandler, a Board-certified orthopedic surgeon. In
his October 16, 2018 report, Dr. Chandler diagnosed bilateral lateral epicondylitis, bilateral
bursitis, bilateral tendinitis and/or tenosynovitis, bilateral primary osteoarthritis, and adhesive
capsulitis (frozen) of the right shoulder. He opined that appellant’s workstation contributed to,
and was the main factor in, causing her current conditions with her shoulder and elbows.
Dr. Chandler indicated that her work desk was positioned so high that her shoulders and elbows
were at an awkward position. He diagnosed right frozen shoulder prior to being given a more
ergonomic workstation. Dr. Chandler released appellant to light-duty work.
In his October 25, 2018 report, Dr. Chandler asserted that appellant had been working at a
desk that was too high for over 7.5 hours per day performing many repetitive motions causing her
shoulders to be in an awkward position. He noted that she went on to develop rotator cuff
tendinitis, bursitis to the bilateral shoulders, lateral epicondylitis to bilateral elbows, and developed
a right frozen shoulder. Dr. Chandler recounted that appellant was given an ergonomic
workstation, but by that time it was too late. He noted that she was being treated by Dr. Strugala
with injections and physical therapy from July to November 2016, but due to family illnesses she
was unable to complete the treatment regimen and now she was presenting with a frozen shoulder,
bilateral shoulder and elbow pain, and limited range of motion. Dr. Chandler continued to opine
that the repetitive work duties she had with her arms in an awkward, unnatural position caused her
shoulder and elbow pathology.
By decision dated December 19, 2018, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of every compensation claim regardless of whether the
claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or

3

Supra note 1.

4

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
5

K.V. and M.E., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

4

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish right shoulder
and bilateral elbow conditions causally related to the accepted factors of her federal employment.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s January 26, 2017 decision because the Board
considered that evidence in its August 13, 2018 decision and found that it was insufficient to
establish her claim. Findings made in prior Board decisions are res judicata absent any further
review by OWCP under section 8128 of FECA.10
On reconsideration appellant submitted October 16 and 25, 2018 reports, wherein
Dr. Chandler provided multiple diagnoses and opined that appellant’s workstation contributed to
and was the main factor in causing her shoulder and elbow conditions. Dr. Chandler noted that
she had been working at a desk that was too high for over 7.5 hours a day, performing many
repetitive motions, causing her shoulders to be in an awkward position. While he identified the
accepted employment factors alleged by appellant, he did not provide a pathophysiological
explanation as to how those activities either caused or contributed to appellant’s diagnosed
conditions.11 Thus, the Board finds that the reports from Dr. Chandler are insufficient to meet
appellant’s burden of proof to establish causal relationship.12

6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

Id.; Victor J. Woodhams, supra note 6.

10

See B.R., Docket No. 17-0294 (issued May 11, 2018).

11

Id.

12

See J.L., Docket No. 18-1804 (issued April 12, 2019).

5

As appellant has not submitted rationalized medical evidence to support her claim that she
sustained bilateral shoulder and bilateral elbow conditions causally related to the accepted
employment factors, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right shoulder
and bilateral elbow conditions causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 26, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

